Allowable Subject Matter
Claims 15-21, 24-31, and 34 are allowable because the features associated with “wherein the DMD is: movable at a predetermined speed to control and change the phase or the pattern of the time-complex structured illumination when a shutter of a camera is open for measurement to express a bit depth via a time integration method; and configured to implement a controlled time-complex structured illumination of continuous patterns via 1-bit digital operation” overcome the prior art of record.  For instance, references such as Lee et al. (US 2017/0254996) teach the method of using a fluorescence microscope to acquire a high resolution three-dimensional image by linearly scanning a sample.  Further, references such as Choi et al. (US 2016/0299033) teach the method of using a digital micro mirror for creating a pattern light irradiating a sample and creating a plurality of focusing pattern lights.  However, the prior art of record cannot be reasonably combined in order to teach each and every aspect of the claimed invention.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425